DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 2/5/2020.  Claims 1-20 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statement (IDS) submitted on 2/5/2020 has been considered by the examiner.

Drawings
2.	The drawings that were filed on 2/5/2020 have been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities:
"Proximity sensors 132that are positioned…" should have a space in between ─132─ and ─that.─ (Page 6, Line 22)
"For example, as shown in Figure 400…"  It appears that this should be read as ─For example, as shown in Figure 4, graph 400…─ (Page 14, Line 13)
300 and 304 from Figure 3 are not in the specification.
Appropriate correction is required.

Claim Objections
4.	Claim 1 is objected to
“Processer” is used in Line 8, but “processor” is used for the remainder of the claim.  It appears “processer” is misspelled.
5.	Claim 7 is objected to because of the following informalities:  
“Processer” is used in Line 6, but “processor” is used for the remainder of the claim.  It appears “processer” is misspelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi (US 20140339889 A1) in view of Lee (US 20200001839 A1).
10.	Regarding Claim 1, Mizoguchi teaches a system, comprising: a vehicle having a front end (Mizoguchi: [0026] "A front radar sensor 134 is connected with the control unit 10. The front radar sensor 134 uses radio waves (for example, millimeter waves), light waves (for example, laser) or ultrasonic waves as detection waves and detects a state of a front obstacle in front of the vehicle [front end] (typically, a front vehicle)."), 
A braking system coupled to the…proximity sensors (Mizoguchi: [Figure 1] Note that both the front radar sensor and the oil hydraulic system [brake system] are coupled to the control unit, in Figure 1), the braking system including:
A front wheel braking system; and a rear wheel braking system (Mizoguchi: [0030] "The oil-hydraulic circuit 200 shown in FIG. 2 includes two systems of oil-hydraulic circuits 201F [front wheel braking system] and 201R [rear wheel braking system].");
Activate the braking system in response to one of the proximity detection signals being less than a safe threshold distance (Mizoguchi: [0051] "In step 500, the control unit 10 determines a rapid braking instruction start condition [activate braking system]. The rapid braking instruction start condition can be satisfied when predetermined emergency deceleration is required. For example, such a configuration can be provided that, concerning control of avoiding a collision with a front obstacle, a time required for a collision with a front obstacle: TTC (Time To Collision), is calculated, and the condition is satisfied when the calculated TTC becomes less than a predetermined time (for example, 1 second) [less than a safe threshold]."  Note that a skilled practitioner would recognize that time to collision is determined from velocity and distance, determined by the sensors.);
Activate the front wheel braking system for a first time period (Mizoguchi: [0064] "Specifically, the front oil pressure target value increases [activate front wheel braking system] toward a final front oil pressure target value (in the example, 5 MPa) when a rapid braking instruction is started [first time period]."  Note that Figure 6 shows that the front actual oil pressure increases before the rear oil pressure.);
Activate the rear wheel braking system for a second time period (Mizoguchi: [0064] "On the other hand, the rear oil pressure target value increases [activate rear wheel braking system] toward a final rear oil pressure target value (in the example, 5 MPa) after the predetermined delay time .DELTA.T from when the rapid braking instruction was started [second time period].").
	Mizoguchi fails to teach the vehicle including: a plurality of proximity sensors at the front end of the vehicle;
A braking system coupled to the plurality of proximity sensors, the braking system including:
A processer coupled to the plurality of proximity sensors and the braking system, the processor configured, in operation, to: receive proximity detection signals from one or more of the plurality of proximity sensors;
However, in the same field of endeavor, Lee teaches the vehicle including: a plurality of proximity sensors at the front end of the vehicle (Lee: [0040] and [0057] “Example of such multiple non-image sensor modules 3 may include a radar sensor, a LIDAR sensor, an ultrasonic sensor, and the like [plurality of proximity sensors]. A non-image sensor module 3 may not be provided, or one or more non-image sensor modules 3 may be provided."  Also, "That is, the radome of the radar sensor may be disposed inside a vehicle grill, a bumper, a vehicle body, and the like [front end of vehicle], and may be disposed as a part of components constituting the outer surface of the vehicle, such as a part of a vehicle grille, a bumper, and a vehicle body, so as to provide the convenience of mounting the radar sensor while improving the aesthetics of the vehicle.");
A braking system coupled to the plurality of proximity sensors (Lee: [0145] and [0162] "Referring to FIG. 2B, a driving support apparatus 100 according to the present embodiments may include at least one module among an information acquisition module 110 [proximity sensors], an alert module 120, a collision prevention module 130, a control module 140, a braking module 150, and the like."  Also, "The braking module 150 [brake system] may include a brake, but is not limited thereto, and may include any device that is associated with braking of the vehicle."), the braking system including:
A processer coupled to the plurality of proximity sensors and the braking system, the processor configured, in operation, to: receive proximity detection signals from one or more of the plurality of proximity sensors (Lee: [0043] "The controller 1 may receive sensing data from the non-image sensor module 3 [plurality of sensors] and process the sensing data.").
Mizoguchi and Lee are considered to be analogous to the claimed invention because they are in the same field of vehicle and braking control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizoguchi to incorporate the teachings of Lee to provide a plurality of sensors coupled to the braking system because additional sensors provides the benefit of increased accuracy for safely braking a vehicle.
11.	Regarding Claim 2, Mizoguchi and Lee remains as applied above in Claim 1, and further, Mizoguchi teaches the first time period is greater than the second time period (Mizoguchi: [0065] "In the example shown in FIG. 6, the rising timing of the rear oil pressure target value is caused to be later then the rising timing of the front oil pressure target value by the predetermined delay time .DELTA.T [difference of time periods]…"  Note that if the rear oil pressure increases after the increase of front oil pressure, the front oil pressure is increased for a greater time, as shown in Figure 6.).
12.	Regarding Claim 3, Mizoguchi and Lee remains as applied above in Claim 1, and further, Mizoguchi teaches the processor generates a first deceleration signal in response to the proximity detection signals being less than the safe threshold distance; In response to the first deceleration signal the processor activates the front wheel braking system (Mizoguchi: [0051] "In step 500, the control unit 10 determines a rapid braking instruction start condition [deceleration signal to activate braking system]. The rapid braking instruction start condition can be satisfied when predetermined emergency deceleration is required. For example, such a configuration can be provided that, concerning control of avoiding a collision with a front obstacle, a time required for a collision with a front obstacle: TTC (Time To Collision), is calculated, and the condition is satisfied when the calculated TTC becomes less than a predetermined time (for example, 1 second) [less than a safe threshold]."  Note that a skilled practitioner would recognize that time to collision is determined from velocity and distance, determined by the sensors.).
13.	Regarding Claim 4, Mizoguchi and Lee remains as applied above in Claim 3, and further, Mizoguchi teaches the processor increases a front brake pressure over a first portion of the first time period, the processor maintains the front brake pressure at a first pressure over a second portion of the first time period, and the processor decreases the front brake pressure over a third portion of the first time period (Mizoguchi: [0064] "Specifically, the front oil pressure target value increases [increase front brake pressure] toward a final front oil pressure target value (in the example, 5 MPa) when a rapid braking instruction is started [first time period]."  Note that Figure 6 shows that the front actual oil pressure is steady after it increases [second portion].  Also, note that a skilled practitioner would recognize that when the braking event is over, the braking pressure decreases [third portion].).
14.	Regarding Claim 5, Mizoguchi and Lee remains as applied above in Claim 4, and further, Mizoguchi teaches the processor increases a rear brake pressure over a first portion of the second time period (Mizoguchi: [0064] "On the other hand, the rear oil pressure target value increases [increase rear brake pressure] toward a final rear oil pressure [first portion] target value (in the example, 5 MPa) after the predetermined delay time .DELTA.T from when the rapid braking instruction was started [second time period].").
Regarding Claim 7, Mizoguchi teaches A vehicle, comprising: A front wheel braking system; and a rear wheel braking system (Mizoguchi: [0030] "The oil-hydraulic circuit 200 shown in FIG. 2 includes two systems of oil-hydraulic circuits 201F [front wheel braking system] and 201R [rear wheel braking system].");
A processer coupled to the…proximity sensor…and the front and rear braking systems (Mizoguchi: [Figure 1] Note that both the front radar sensor and the oil hydraulic system [brake system] are coupled to the control unit.),
Generate an adaptive cruise control braking signal in response to one or more of the proximity detection signals being less than a safe distance threshold (Mizoguchi: [0051] "In step 500, the control unit 10 determines a rapid braking instruction start condition [activate braking system]. The rapid braking instruction start condition can be satisfied when predetermined emergency deceleration is required. For example, such a configuration can be provided that, concerning control of avoiding a collision with a front obstacle, a time required for a collision with a front obstacle: TTC (Time To Collision), is calculated, and the condition is satisfied when the calculated TTC becomes less than a predetermined time (for example, 1 second) [less than a safe threshold]."  Note that a skilled practitioner would recognize that time to collision is determined from velocity and distance, determined by the sensors.);
Activate the front wheel braking system in a first braking pattern and the rear wheel braking system in a second braking pattern in response to the adaptive cruise control braking signal, the first braking pattern being different from the second braking pattern (Mizoguchi: [0064] "Specifically, the front oil pressure target value increases [activate front wheel braking system] toward a final front oil pressure target value (in the example, 5 MPa) when a rapid braking instruction is started [first time period]...On the other hand, the rear oil pressure target value increases [activate rear wheel braking system] toward a final rear oil pressure target value (in the example, 5 MPa) after the predetermined delay time .DELTA.T from when the rapid braking instruction was started [second time period]."  Note that Figure 6 shows that the front actual oil pressure increases before the rear oil pressure.).
	Mizoguchi fails to teach a vehicle, comprising: a plurality of proximity sensors;
An adaptive cruise control system;
A processer coupled to the plurality of proximity sensors, the adaptive cruise control system, and the front and rear braking systems, the processor is configured, in operation, to: receive proximity detection signals from one or more of the plurality of proximity sensors;
However in the same field of endeavor, Lee teaches a vehicle, comprising: a plurality of proximity sensors (Lee: [0040] "Example of such multiple non-image sensor modules 3 may include a radar sensor, a LIDAR sensor, an ultrasonic sensor, and the like [plurality of proximity sensors]. A non-image sensor module 3 may not be provided, or one or more non-image sensor modules 3 may be provided.");
An adaptive cruise control system (Lee: [0143] "For example, the driver assistance system module 8 may include a blind spot detection (BSD) system module 8a, a lane-keeping assist system (LKAS) system 8b, an adaptive smart cruise control (ASCC) system module 8b, and the like.");
A processer coupled to the plurality of proximity sensors, the adaptive cruise control system, and the front and rear braking systems, the processor is configured, in operation, to: receive proximity detection signals from one or more of the plurality of proximity sensors (Lee: [0043] and [0044] "In order to perform such processing, the controller 1 may include at least one processor…The controller 1 may receive sensing data from the non-image sensor module 3 and process the sensing data."  Note that Figure 2a shows that the control unit is coupled with the sensors (3) and the Adaptive Cruise Control module (8c).  Also, "In addition, the controller 1 [braking system] may control the operation [coupled] of at least one module among the camera module 2, the non-image sensor module 3, the in-vehicle sensor module 4, and the communication module 5. Further, the controller 1 may control operation of various driver assistance systems included in the vehicle.").
Mizoguchi and Lee are considered to be analogous to the claimed invention because they are in the same field of vehicle and braking control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizoguchi to incorporate the teachings of Lee to provide a plurality of sensors coupled to the braking system because additional sensors provides the benefit of increased accuracy for safely braking a vehicle.
16.	Regarding Claim 8, Mizoguchi and Lee remains as applied above in Claim 7, and further, Mizoguchi teaches the first braking pattern is initiated before the second braking pattern (Mizoguchi: [0065] "In the example shown in FIG. 6, the rising timing of the rear oil pressure target value [second brake pattern] is caused to be later then the rising timing of the front oil pressure target value [first brake pattern] by the predetermined delay time .DELTA.T [difference of time periods]…"  Note that if the rear oil pressure increases after the increase of front oil pressure, the front oil pressure increase is initiated before the rear oil pressure increase, as shown in Figure 6.).
17.	Regarding Claim 9, Mizoguchi and Lee remains as applied above in Claim 8, and further, teaches the first braking pattern has a first plurality of braking periods and a first plurality of inactive periods and the second braking pattern has a second plurality of braking periods and a second plurality of inactive periods (Mizoguchi: [Figure 6] Note, from Figure 6, there are inactive periods before the front and rear brakes are activated.  There are active braking periods when the oil pressure in the front and rear brakes are increased.  Note that a skilled practitioner would recognize that braking is repetitive, so with a plurality of braking scenarios (pressing the brakes more than one time while driving), there is a plurality of braking periods and a plurality of inactive periods (when the vehicle is not decelerating from brake pedal pressure).).
Regarding Claim 14, Mizoguchi teaches a method, comprising: generating an automatic deceleration control signal based on the plurality of environmental conditions; Controlling a front brake system and a rear braking system of a vehicle in response to the automatic deceleration control signal (Mizoguchi: [0051] "In step 500, the control unit 10 determines a rapid braking instruction start condition [deceleration signal to activate braking system]. The rapid braking instruction start condition can be satisfied when predetermined emergency deceleration is required. For example, such a configuration can be provided that, concerning control of avoiding a collision with a front obstacle, a time required for a collision with a front obstacle: TTC (Time To Collision) [environmental conditions], is calculated, and the condition is satisfied when the calculated TTC becomes less than a predetermined time (for example, 1 second)."  Note that a skilled practitioner would recognize that time to collision is determined from velocity and distance, determined by the sensors.),
The controlling including: activating the front brake system in a first braking pattern (Mizoguchi: [0064] "Specifically, the front oil pressure target value increases [activate front wheel braking system] toward a final front oil pressure target value (in the example, 5 MPa) when a rapid braking instruction is started [first braking pattern]."  Note that Figure 6 shows that the front actual oil pressure increases before the rear oil pressure.);
Activating the rear brake system in a second braking pattern that is different from the first braking pattern (Mizoguchi: [0064] "On the other hand, the rear oil pressure target value increases [activate rear wheel braking system] toward a final rear oil pressure target value (in the example, 5 MPa) after the predetermined delay time .DELTA.T from when the rapid braking instruction was started [second braking pattern]."  Note a skilled practitioner would recognize that the second braking pattern is different than the first braking pattern because there is a time delay.).
	Mizoguchi fails to teach a method, comprising: detecting a plurality of environmental conditions around a vehicle.
Lee teaches a method, comprising: detecting a plurality of environmental conditions around a vehicle (Lee: [0040] “Example of such multiple non-image sensor modules 3 may include a radar sensor, a LIDAR sensor, an ultrasonic sensor, and the like [plurality of proximity sensors]. A non-image sensor module 3 may not be provided, or one or more non-image sensor modules 3 may be provided.").
Mizoguchi and Lee are considered to be analogous to the claimed invention because they are in the same field of vehicle and braking control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizoguchi to incorporate the teachings of Lee to provide a plurality of sensors coupled to the braking system because additional sensors provides the benefit of increased accuracy for safely braking a vehicle.
19.	Regarding Claim 15, Mizoguchi and Lee remains as applied above in Claim 14, and further, Mizoguchi teaches the first braking pattern corresponds to a first time period and the second braking pattern corresponds to a second time period (Mizoguchi: [0064] "Specifically, the front oil pressure target value increases [activate front wheel braking system] toward a final front oil pressure target value (in the example, 5 MPa) when a rapid braking instruction is started [first time period]...On the other hand, the rear oil pressure target value increases [activate rear wheel braking system] toward a final rear oil pressure target value (in the example, 5 MPa) after the predetermined delay time .DELTA.T from when the rapid braking instruction was started [second time period]."  Note that Figure 6 shows that the front actual oil pressure increases before the rear oil pressure.).
20.	Regarding Claim 16, Mizoguchi and Lee remains as applied above in Claim 15, and further, Mizoguchi teaches the first time period is greater than the second time period (Mizoguchi: [0065] "In the example shown in FIG. 6, the rising timing of the rear oil pressure target value is caused to be later then the rising timing of the front oil pressure target value by the predetermined delay time .DELTA.T [difference of time periods]…"  Note that if the rear oil pressure increases after the increase of front oil pressure, the front oil pressure is increased for a greater time, as shown in Figure 6.).
21.	Regarding Claim 18, Mizoguchi and Lee remains as applied above in Claim 14, and further, Mizoguchi teaches the first braking pattern includes a first increasing brake pressure time period, a first maintained brake pressure time period, and a first decreasing brake pressure time period and the second braking pattern includes a second increasing brake pressure time period, a second maintained brake pressure time period, and a second decreasing brake pressure time period (Mizoguchi: [0064] "Specifically, the front oil pressure target value increases [first increase front brake pressure time] toward a final front oil pressure target value (in the example, 5 MPa) when a rapid braking instruction is started [first time period].  On the other hand, the rear oil pressure target value increases [second increase rear brake pressure] toward a final rear oil pressure target value (in the example, 5 MPa) after the predetermined delay time .DELTA.T from when the rapid braking instruction was started [second braking pattern]."  Note that Figure 6 shows that the front actual oil pressure is steady after it increases [first maintained brake pressure time] and the rear actual oil pressure is steady after it increases [second maintained brake pressure time].  Also, note that a skilled practitioner would recognize that when the braking event is over, the braking pressure decreases for the front and rear brakes [first and second decrease brake pressure time].).
22.	Regarding Claim 19, Mizoguchi and Lee remains as applied above in Claim 18, and further, Mizoguchi teaches the activating the rear brake system in the second braking pattern occurs after activating the front brake system, the activating of the front brake system includes activating the first braking pattern in a first plurality of braking periods and a first plurality of inactive periods and activating of the rear brake system includes activating the second braking pattern in a second plurality of braking periods and a second plurality of inactive periods (Mizoguchi: [0065] "In the example shown in FIG. 6, the rising timing of the rear oil pressure target value [second brake pattern] is caused to be later then the rising timing of the front oil pressure target value [first brake pattern] by the predetermined delay time .DELTA.T [difference of time periods]…"  Note that if the rear oil pressure increases after the increase of front oil pressure, the front oil pressure increase is initiated before the rear oil pressure increase, as shown in Figure 6.  Also note, from Figure 6, there are inactive periods before the front and rear brakes are activated.  There are active braking periods when the oil pressure in the front and rear brakes are increased.  Note that a skilled practitioner would recognize that braking is repetitive, so with a plurality of braking scenarios (pressing the brakes more than one time while driving), there is a plurality of braking periods and a plurality of inactive periods (when the vehicle is not decelerating from brake pedal pressure).).
23.	Claims 6, 10-11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi (US 20140339889 A1) in view of Lee (US 20200001839 A1), and in further view of Dackermann (US 10118599 B2).
24.	Regarding Claim 6, Mizoguchi and Lee remains as applied above in Claim 5.
	Mizoguchi and Lee fails to teach the third portion of the first time period overlaps with the first portion of the second time period.
	However, in the same field of endeavor, Dackermann teaches the third portion of the first time period overlaps with the first portion of the second time period (Dackermann: [Column 4, Lines 42-26] "In another specific embodiment, a response is made to a decrease [third portion] in the brake pressure at the front wheel [first time period] by increasing [first portion] the brake pressure at the rear wheel [second time period]  in order to compensate, preferably at least approximately, for the loss of brake force at the front wheel.").
Mizoguchi, Lee, and Dackermann are considered to be analogous to the claimed invention because they are in the same field of vehicle and braking control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizoguchi to incorporate the teachings of Lee and Dackermann to provide an additional braking and improving the braking distribution because another braking pattern can increase the comfort and safety of the driver and passengers.
25.	Regarding Claim 10, Mizoguchi and Lee remains as applied above in Claim 9.
	Mizoguchi and Lee fails to teach the decreasing brake pressure portion of a first one of the first plurality of braking periods of the front wheel braking system overlaps with the increasing brake pressure portion of a first one of the second plurality of braking periods of the rear wheel braking system.
However, in the same field of endeavor, Dackermann teaches teach the decreasing brake pressure portion of a first one of the first plurality of braking periods of the front wheel braking system overlaps with the increasing brake pressure portion of a first one of the second plurality of braking periods of the rear wheel braking system (Dackermann: [Column 4, Lines 42-46] "In another specific embodiment, a response is made to a decrease [decreasing brake pressure portion] in the brake pressure at the front [first braking periods] by increasing [increasing brake pressure portion] the brake pressure at the rear wheel [second braking period] in order to compensate, preferably at least approximately, for the loss of brake force at the front wheel."  Note a skilled practitioner would recognize that braking events can be repeated for the plurality of times a vehicle needs to slow down.).
Mizoguchi, Lee, and Dackermann are considered to be analogous to the claimed invention because they are in the same field of vehicle and braking control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizoguchi to incorporate the teachings of Lee and Dackermann to provide an additional braking and improving the braking distribution because another braking pattern can increase the comfort and safety of the driver and passengers.
Regarding Claim 11, Mizoguchi, Lee, and Dackermann remains as applied above in Claim 10, and further, Dackermann teaches the decreasing brake pressure portion of the first one of the second plurality of braking periods of the rear wheel braking system overlaps with the increasing brake pressure portion of a second one of the first plurality of braking periods of the front wheel braking system (Dackermann: [Column 8, Lines 56-60] "In the specific embodiment shown in FIG. 5, the intervention takes place in that the brake force at the less intensely braked brake, in this case the front wheel brake, [front wheel brake system] is increased [increased brake pressure portion], and the brake force at the more intensely braked brake, in this case the rear wheel brake [rear wheel braking system], is decreased [decreasing brake pressure portion in braking period].”  Note a skilled practitioner would recognize that braking events can be repeated for the plurality of times a vehicle needs to slow down.).
27.	Regarding Claim 17, Mizoguchi and Lee remains as applied above in Claim 14, and further, Mizoguchi teaches the activating the front brake system in the first braking pattern includes increasing a front brake pressure over a first portion of first time period, maintaining the front brake pressure at a first pressure over a second portion of the first time period, and decreasing the front brake pressure over a third portion of the first time period (Mizoguchi: [0064] "Specifically, the front oil pressure target value increases [increasing brake pressure over first time period] toward a final front oil pressure target value [maintain front brake pressure at second portion] (in the example, 5 MPa) when a rapid braking instruction is started [first braking pattern]."  Note that a skilled practitioner would recognize that when the braking event is over, the braking pressure decreases [third portion].).
Mizoguchi and Lee fails to teach the activating the rear brake system in the second braking pattern includes increasing a rear brake pressure over a first portion of the second time period, the third portion of the first time period overlaps with the first portion of the second time period.
Dackermann teaches the activating the rear brake system in the second braking pattern includes increasing a rear brake pressure over a first portion of the second time period, the third portion of the first time period overlaps with the first portion of the second time period (Dackermann: [Column 4, Lines 42-46] "In another specific embodiment, a response is made to a decrease [third portion] in the brake pressure at the front wheel [first time period] by increasing [first portion] the brake pressure at the rear wheel [second time period] in order to compensate, preferably at least approximately, for the loss of brake force at the front wheel.").
Mizoguchi, Lee, and Dackermann are considered to be analogous to the claimed invention because they are in the same field of vehicle and braking control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizoguchi to incorporate the teachings of Lee and Dackermann to provide an additional braking and improving the braking distribution because another braking pattern can increase the comfort and safety of the driver and passengers.
28.	Regarding Claim 20, Mizoguchi and Lee remains as applied above in Claim 19, and further, Mizoguchi teaches each of the first plurality of braking periods includes an increasing brake pressure portion, a stable brake pressure portion, and a decreasing brake pressure portion and each of the second plurality of braking periods includes an increasing brake pressure portion, a stable brake pressure portion (Mizoguchi: [0064] and [0065] "Specifically, the front oil pressure target value increases [increasing brake pressure] toward a final front oil pressure target value [stable brake pressure] (in the example, 5 MPa) when a rapid braking instruction is started [first braking period]."  Also, "In the example shown in FIG. 6, the rising timing of the rear oil pressure [increasing brake pressure of second braking period] target value [stable brake pressure] is caused to be later then the rising timing of the front oil pressure target value by the predetermined delay time .DELTA.T…"  Note that a skilled practitioner would recognize that when the braking event is over, the braking pressure decreases [third portion].).
Mizoguchi and Lee fails to teach a decreasing brake pressure portion, the decreasing brake pressure portion of a first one of the first plurality of braking periods of the front wheel braking system overlaps with the increasing brake pressure portion of a first one of the second plurality of braking periods of the rear wheel braking system.
However in the same field of endeavor, Dackermann teaches a decreasing brake pressure portion, the decreasing brake pressure portion of a first one of the first plurality of braking periods of the front wheel braking system overlaps with the increasing brake pressure portion of a first one of the second plurality of braking periods of the rear wheel braking system (Dackermann: [Column 4, Lines 42-46] "In another specific embodiment, a response is made to a decrease [decreasing brake pressure portion] in the brake pressure at the front wheel [first braking period] by increasing the brake pressure [increasing brake pressure portion] at the rear wheel [second braking period]  in order to compensate, preferably at least approximately, for the loss of brake force at the front wheel." Note a skilled practitioner would recognize that braking events can be repeated for the plurality of times a vehicle needs to slow down.).
Mizoguchi, Lee, and Dackermann are considered to be analogous to the claimed invention because they are in the same field of vehicle and braking control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizoguchi to incorporate the teachings of Lee and Dackermann to provide an additional braking and improving the braking distribution because another braking pattern can increase the comfort and safety of the driver and passengers.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi (US 20140339889 A1) in view of Lee (US 20200001839 A1), and in further view of Masayuki (JP 2019051810 A).
30.	Regarding Claim 12, Mizoguchi and Lee remains as applied above in Claim 7.
	Mizoguchi and Lee fails to teach the second braking pattern is initiated before the first braking pattern, the second braking pattern has a first plurality of braking periods and a first plurality of inactive periods and the first braking pattern has a second plurality of braking periods and a second plurality of inactive periods.
	However in the same field of endeavor, Masayuki teaches the second braking pattern is initiated before the first braking pattern, the second braking pattern has a first plurality of braking periods and a first plurality of inactive periods and the first braking pattern has a second plurality of braking periods and a second plurality of inactive periods (Masayuki: [0025] "Sometimes, there is known a vehicle braking control device in which a rear braking device applies a braking force to a rear wheel [second braking pattern] before the front braking device applies a braking force to the front wheel [first braking pattern] ."  Note that a skilled practitioner would recognize that every time the vehicle brakes is a plurality of braking periods.  Every time the brake pedal is released is a plurality of inactive periods.).
Mizoguchi, Lee, and Masayuki are considered to be analogous to the claimed invention because they are in the same field of vehicle and braking control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizoguchi to incorporate the teachings of Lee and Masayuki to provide an additional braking because another braking pattern can increase the comfort and safety of the driver and passengers.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi (US 20140339889 A1) in view of Lee (US 20200001839 A1), in view of Masayuki (JP 2019051810 A), and in further view of Dackermann (US 10118599 B2).
32.	Regarding Claim 13, Mizoguchi, Lee, and Masayuki remains as applied above in Claim 12, and further, Mizoguchi teaches each of the first plurality of braking periods includes an increasing brake pressure portion, a stable brake pressure portion, and a decreasing brake pressure portion and each of the second plurality of braking periods includes an increasing brake pressure portion a stable brake pressure portion, and a decreasing brake pressure portion (Mizoguchi: [0064] and [0065] "Specifically, the front oil pressure target value increases [increasing brake pressure] toward a final front oil pressure target value [stable brake pressure] (in the example, 5 MPa) when a rapid braking instruction is started [first braking period]."  Also, "In the example shown in FIG. 6, the rising timing of the rear oil pressure [increasing brake pressure of second braking period] target value [stable brake pressure] is caused to be later then the rising timing of the front oil pressure target value by the predetermined delay time .DELTA.T…"  Note that a skilled practitioner would recognize that when the braking event is over, the braking pressure decreases [third portion].).
	Mizoguchi, Lee, and Masayuki fails to teach the decreasing brake pressure portion of a first one of the first plurality of braking periods of the rear wheel braking system overlaps with the increasing brake pressure portion of a first one of the second plurality of braking periods of the front wheel braking system.
	However in the same field of endeavor, Dackermann teaches the decreasing brake pressure portion of a first one of the first plurality of braking periods of the rear wheel braking system overlaps with the increasing brake pressure portion of a first one of the second plurality of braking periods of the front wheel braking system (Dackermann: [Column 8, 56-60] “In the specific embodiment shown in FIG. 5, the intervention takes place in that the brake force at the less intensely braked brake, in this case the front wheel brake [front wheel braking system], is increased [increasing brake pressure portion], and the brake force at the more intensely braked brake, in this case the rear wheel brake [rear wheel braking system], is decreased [decreasing brake pressure portion]."  Note a skilled practitioner would recognize that braking events can be repeated for the plurality of times a vehicle needs to slow down.).
Mizoguchi, Lee, Masayuki, and Dackermann are considered to be analogous to the claimed invention because they are in the same field of vehicle and braking control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizoguchi to incorporate the teachings of Lee, Masayuki, and Dackermann to provide an additional braking and improving the braking distribution because another braking pattern can increase the comfort and safety of the driver and passengers.

Prior Art
33.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Arienti (US 20210323518 A1) is directed to dissymmetric braking with a right and left wheel braking device.
Buerkle (US 20200130662 A1) is directed to controlling braking of a vehicle to maintain a safety distance based on the braking profile.
Chang (US 20190263471 A1) is directed to applying the rear brakes to slow down the vehicle, and then apply the front brakes with a large braking force in order to improve the safety of the vehicle.
Hiraga (US 20200216046 A1) is directed to changing the distribution ration between the front and rear braking force to reduce an uncomfortable feeling of the driver.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663